Citation Nr: 1456808	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a cervical and/or thoracic spine disability. 

4. Entitlement to service connection for a disability manifested by ear aches.

5. Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1986 to April 2006. 

These matters come before the Board of Veterans' Appeals on appeal from a June 2010 rating action of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs. In that decision, the RO in pertinent part denied the issues listed on the title page. 

The Veteran was scheduled for a Board hearing in September 2012, but failed to report to this hearing due to inclement weather; the hearing was rescheduled. The file reflects that a February 2013 hearing notice letter was sent to the Veteran's last known address informing him of his March 2013 hearing date. He again failed to report to the hearing but has not given any reason for his failure to appear. As the February 2013 letter stated, the Board considers the hearing request to be withdrawn. 

The issue of a total disability for individual unemployability (TDIU) has been raised by the record in a June 2011 statement (or notice of disagreement for other issues), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Also, in the Veteran's June 2011 notice of disagreement he appears to have raised a claim of service connection for a right shoulder disability, which also has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The claims of service connection for a right knee disability, a left knee disability, a cervical and/or thoracic spine disability, and a disability manifested by ear aches are being remanded because the April and May 2012 VA examination reports are inadequate. 38 C.F.R. § 3.159(c)(4) (2014). The May 2012 opinion stated that there was no evidence of a knee or upper back disability in service, which is inaccurate (see citations to relevant records below). The ear opinion is inadequate because it does not explain why a determination cannot be made on the basis of the documented history of ear problems and the Veteran's competent statements. 
 
The Veteran was not provided a VA examination for headaches, but there is competent lay and medical evidence of recurrent headaches; evidence establishing that the veteran complained of a headache in service; and evidence post-service treatment for headaches. 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2014). The low threshold needed to get a VA examination for headaches is met. 

Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for an examination with a VA examiner who is qualified to determine the nature and etiology of any diagnosed knee disability. A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination.

After examination, the examiner should review the entire file, to include the following records:
* A June 2005 dental questionnaire showing the Veteran reported painful joints and stated he was having a problem with the left knee;

* An August 2005 coronary screening questionnaire showing pain in both knees along with other joints, that the Veteran was taking pain medication and assessment that noted "several degenerative issues," but no objective reason to waiver physical readiness training; 

* March 2006 reports of medical history (RMH) and medical assessment showing the Veteran denied knee trouble and reported hip pain, but not knee problems;

* An August 2010 private record showing the Veteran complained of left knee pain, a diagnosis of left knee sprain with a bruise, and a notation of an accident; 

* A December 2010 private operative arthroscopy and debridement report showing a postoperative diagnosis of a medical meniscal tear and synovitis of the left knee, knee problems for about three months, with X-rays and MRI showed complex medial meniscal tear with a meniscal cyst; on viewing there was some irregularity of the lateral meniscus; and

* A May 2012 X-ray of both knees, negative.

After reviewing the relevant records mentioned above and performing an examination, the writer should answer the following questions: 
* Does the Veteran have a right knee disability? 
* Is it as least as likely as not (a 50 percent or greater probability) that any diagnosed right and/or left knee disability was incurred in or related to service? 

The opinion should be supported by citation to accurate facts and medical science. 

2. Schedule the Veteran for an examination with an examiner who is qualified to determine the nature and etiology of any diagnosed knee disability. A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination.

After examination, the examiner should review the entire file, to include the following records:

* A May 1990 service treatment record showed a report of thoracic back pain after lifting a heavy refueling hose; 

* An October 2002 service treatment record showing the a spasm noted in the left T-10 area, tenderness to palpation in the T8-10 area and follow up seemingly showing thoracic chest wall strain; 

* An August 2005 service treatment record noting thoracic spine pain and an assessment of back pain; 

* An October 2005 health assessment where the Veteran reported an issue with his back, but no referral was made; 

* A March 2006 RMH showing the Veteran denied recurrent back pain or any back problem; and 

* A May 2012 X-ray showing the cervical spine showed degenerative disc disease with narrowing of neural foramina bilaterally and that the thoracic spine was negative. 

After reviewing the relevant records mentioned above and performing an examination, the writer should answer the following questions: 
* Does the Veteran have thoracic spine disability? 
* Is it as least as likely as not (a 50 percent or greater probability) that any diagnosed cervical and/or thoracic spine disability was incurred in or related to service? 

The opinion should be supported by citation to accurate facts and medical science. 

3. Schedule the Veteran for an examination with a VA examiner who is qualified to determine the nature and etiology of any diagnosed ear disease. A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination. 

After examination, the examiner should review the entire file, to include the following records:

* September 1990, June 2001, multiple July 2001 service treatment records showing otitis externa and possible otitis media, along with August 2001 records showing resolution; 

* A July 1994 service treatment record with an assessment of serous otitis media; 

* A November 1994 service treatment record showing the Veteran complained of bilateral ear pain with masseter (cheek muscle) strain bilaterally; 

* A January 2003 service treatment record noting that the Veteran used ointment for ear infection which caused a skin outbreak; 

* A March 2006 RMH showing the Veteran denied ear, nose and throat trouble; 

* February and March 2010 private records showing tympanic membranes were dull; 

* And the April 2012 VA examination report showing the Veteran reported ear infections twice a month since 2000 for which he used ear drops. 

After reviewing the relevant records mentioned above and performing an examination, the writer should answer the following questions: 
* Does the Veteran have a chronic ear disease disability besides the already service-connected tinnitus and left ear hearing loss? 
* Is it as least as likely as not (a 50 percent or greater probability) that any diagnosed ear disease was incurred in or related to service? 
* If no opinion can be given, explain why a determination cannot be made on the basis of the documented history of ear problems and the Veteran's statements.

The opinion should be supported by citation to accurate facts and medical science. 

4. Schedule the Veteran for an examination with a VA examiner who is qualified to determine the nature and etiology of any diagnosed headache disability. A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination.

After examination, the examiner should review the entire file, to include the following records:

* A January 1988 service treatment record showing the Veteran complained of headaches and general malaise with an assessment of upper respiratory infection (URI); 

* An August 2005 coronary screening questionnaire showing intermittent dizziness or lightheadedness after exercise; 

* A March 2006 RMH showing he denied frequent or severe headaches at separation; 

* A November 2008 private record showing the Veteran complained of a sore throat/headache with an assessment of URI;

* A February 2010 private record noting complaints of sore throat and headache, coworkers sick with the same symptoms and a diagnosis of prolonged URI; 

* A March 2010 private record showing complaints of a sinus infection and intermittent frontal headache for the past week with an assessment that this was consistent with sinusitis; 

* And a June 2011 statement of the Veteran stating that earaches cause a lot of sinus headaches. 

After reviewing the relevant records mentioned above and performing an examination, the writer should answer the following questions: 
* Does the Veteran have a headache disability? 
* Is it as least as likely as not (a 50 percent or greater probability) that any diagnosed headache disability was incurred in or related to service? 
* If an ear disease disability is found to be service-connected and if the Veteran had a headache disability, is it at least as likely as not that headaches were caused by or due to the ear disease?
o If a headache disability is aggravated by the ear disease, identify the baseline level of severity of the disability and the permanent, measurable increase in the disability's severity that is attributable to the ear disease. 

The opinion should be supported by citation to accurate facts and medical science. 

5. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 


						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

